Third District Court of Appeal
                               State of Florida

                           Opinion filed May 25, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-2189
                          Lower Tribunal No. 13-3741
                             ________________


                                Alberto Soler,
                                    Appellant,

                                        vs.

                              Ally Bank, et al.,
                                    Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, Jose M.
Rodriguez, Judge.

     Alberto Soler, in proper person.

     Kelley Kronenberg, and David E. Hicks (Tampa), for appellee Ally Bank.


Before ROTHENBERG, LAGOA, and SALTER, JJ.

     ROTHENBERG, J.

     Alberto Soler appeals from a final order denying as untimely filed his
motion for relief from judgment filed under Florida Rule of Civil Procedure

1.540(b)(1). As the record before this Court demonstrates that the motion was

timely filed, we reverse the order under review and remand for the trial court to

address the motion on its merits.

      Reversed and remanded.




                                       2